Gunter, Justice.
This case arises out of and is related to the case of SCA Services of Ga. v. Fulton County, 238 Ga. 154.
The appellant here attempted to intervene in that case in the trial court, and intervention was denied by the trial judge. He has appealed from the judgment denying intervention.
Under the facts presented by the record, we think the *157trial judge properly denied intervention, but even if the denial of the intervention was error, our decision rendered today in No. 31412 is dispositive of the issues attempted to be raised by this appellant.
Argued September 20, 1976 —
Decided January 6, 1977.
John A. Pickens, for appellant.
Charles M. Kidd, Paul Webb, Jr., Joel Y. Moss, Joe H. Bynum, Jr., for appellees.

Judgment affirmed.


All the Justices concur.